IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MARY MINCH & JOSEPH MINCH,                 : No. 11 MAL 2020
                                           :
                   Petitioners             :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
KDG RENTAL INC. AND DANIEL ZOLA &          :
DONNA ZOLA AND TIMOTHY WENNER &            :
DEANNA WENNER,                             :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of July, 2020, the Petition for Allowance of Appeal is

DENIED.